Citation Nr: 1543552	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-45 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right lower extremity disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a left lower extremity disability, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for widespread pain.

13.  Entitlement to an initial rating in excess of 10 percent for residuals of a right calcaneus fracture.

14.  Entitlement to an initial rating in excess of 10 percent for left plantar warts and residual scars.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 2005 to August 2005 and from March 2006 to June 2007.  The Veteran had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; and March 2008, July 2008, and December 2010 rating decisions by the RO in Portland, Oregon.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 

The issues on appeal, with the exception of the claim for service connection for tinnitus, are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  

The Veteran's military occupational specialty during active service was infantryman.  The Veteran was noted to have service in Afghanistan and was awarded a Combat Driver Badge for his period of active service.  As the Veteran performed his duties in combat operations, the Board concedes that the Veteran sustained acoustic trauma during active service.

In his July 2007 claim for compensation benefits, the Veteran reported that he first noticed symptoms of tinnitus in approximately 2007.  

At an October 2007 VA audiology evaluation, the Veteran reported that he had been having difficulties with tinnitus for at least a year and that his tinnitus was intermittent in nature.  The Veteran reported the acoustic trauma described above and the VA examiner diagnosed tinnitus.  The examiner opined that it was less likely as not that the Veteran's tinnitus was a result of serving as an infantryman in the Army National Guard.  The examiner did not provide a rationale for the conclusion reached.  

The Board finds the October 2007 opinion to be inadequate.  The examiner failed to provide a rationale for the opinion.  Additionally, the examiner does not appear to have considered the Veteran's rather considerable exposure to hazardous noise while serving in Afghanistan.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not competent evidence against the claim as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion reached.  The Veteran has competently and credibly reported a continuity of symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the claim of entitlement to service connection for bilateral hearing loss disability, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  At an October 2007 VA audiology evaluation, the Veteran was not found to have bilateral hearing loss disability for VA compensation purposes.  However, the Veteran was provided an audiogram in February 2008 in conjunction with his separation from the National Guard.  At that time, audiometric testing results showed that the Veteran's hearing acuity had decreased in severity since an October 2007 VA audiology evaluation.  In fact, it appears as though the Veteran may have had findings consistent with right ear hearing loss for VA purposes at that time.  However, the February 2008 audiogram does not appear to be complete, as it did not include speech discrimination score.  

In light of the acoustic trauma during service, the Veteran's report of experiencing hearing loss since serving in Afghanistan, and the February 2008 audiogram showing that his hearing acuity had decreased since an October 2007 VA audiology evaluation so that he may have hearing loss for VA purposes; the Board finds that the Veteran should be provided a VA audiology evaluation to determine whether he has hearing loss for VA purposes that is related to acoustic trauma sustained in active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claims of entitlement to service connection for widespread pain, right wrist, right and left lower extremity, right and left ankle, and right and left foot disabilities; the Board notes that the Veteran has reported that he has experienced problems related to those disabilities since active service.  In connection with those claims, the Veteran has been provided several VA examinations.  At an October 2007 VA general medical examination, the Veteran was diagnosed with right lower extremity muscle strain.  An etiology opinion was not offered at that time.  At a January 2008 VA examination, the Veteran was diagnosed with chronic muscular strain in the muscles adjacent to the tibia, chronic bilateral synovitis of the ankles, bilateral plantar fasciitis, and chronic bilateral synovitis of the feet.  An etiology opinion was not offered at that time.  However, the examiner noted that the orthopedic symptoms were probably worsened by chronic tension and/or depression.  At an April 2009 VA examination, the Veteran was diagnosed with bilateral foot and ankle pain, without degenerative changes, and bilateral pes planus.  An etiology opinion was not provided at that time.  At a March 2010 VA general medical examination, the Veteran was diagnosed with chronic pain at the wrists and feet.  An etiology opinion was not provided at that time.  At an April 2010 VA examination, the examiner continued the prior diagnoses made and again noted that the Veteran's orthopedic problems were probably severely worsened by chronic tension and/or depression.

In light of the Veteran's report that he has experienced leg, ankle, foot, right wrist, and other joint pain since service; the various VA examination reports showing diagnoses of chronic orthopedic and muscular disabilities; the examiners' reports that the Veteran's orthopedic problems were probably severely worsened by chronic tension and/or depression; and the fact that the Veteran is service-connected for posttraumatic stress disorder (PTSD); the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any lower extremity, ankle, foot, right wrist, and other orthopedic disabilities, to include whether they were caused or aggravated by a service-connected disability.  

With regard to the claims of entitlement to service connection for headaches and IBS, the Board notes that at an October 2007 VA general medical examination, the Veteran was diagnosed with stress headaches.  An etiology opinion was not provided at that time.  At a March 2010 VA examination, the Veteran was diagnosed with IBS and non-prostrating tension headaches.  The examiner opined that the Veteran's IBS and headaches were stress related and were not related to any exposure while serving in Afghanistan.  The examiner did not provide a rationale for the opinion provided.  

Therefore, the Board finds that the Veteran should be provided VA examinations to determine the nature and etiology of IBS and tension headaches, to include whether they were caused or aggravated by service-connected PTSD.

With regard to the claims for increased ratings for a right calcaneus fracture and left plantar warts with residual scars, the Board notes that at a February 2015 Board hearing, the Veteran reported symptoms of those disabilities that indicated that his disabilities may have increased in severity.  The Veteran was last provided complete VA examinations for those disabilities in April 2009.  Further, the Veteran has indicated that he has continued to receive treatment for those disabilities.  The most current treatment notes of record appear to be from 2011.  Therefore, the Board finds that the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from a right calcaneus fracture and left plantar warts.   

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.
  
Finally, further notice is needed to comply with the notice requirements for the secondary service connection aspect of the Veteran's claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice as to the issue of entitlement to service connection, to include as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

3.  Then, schedule the Veteran for a VA audiology examination to determine the nature and etiology of any currently present bilateral hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral hearing loss disability is etiologically related to acoustic trauma sustained during active service or had its onset within one year of separation from active service.  

4.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any currently present leg, ankle, foot, right wrist, and widespread pain disabilities.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently present leg, ankle, foot, right wrist, and widespread pain disabilities are etiologically related to active service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently present leg, ankle, foot, right wrist, and widespread pain disabilities were caused by a service-connected disability, to include stress, tension, or depression related to PTSD?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently present leg, ankle, foot, right wrist, and widespread pain disabilities have been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to include stress, tension, or depression related to PTSD?

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of headaches and IBS. The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that IBS or headaches, were caused by a service-connected disability, to include stress, tension, or depression related to PTSD?  

(b)  Is it at least as likely as not (50 percent or greater probability) that IBS or headaches have been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to include stress, tension, or depression related to PTSD?

6.  Schedule the Veteran for VA examinations to determine the current level of severity of all impairment resulting from a right calcaneus fracture and left plantar warts, to include residual scars.  The examiners must review the claims file and must note that review in the reports.  Any indicated studies should be performed.  The examiners should provide all information required for rating purposes.  

7.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


